DETAILED ACTION
This office action is response to 07/20/2022. Claims 1-13 cancelled. Claims 14-25 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-9 in Remarks, filed 07/20/2022, with respect to claims 14-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foster (US 2004/0196145 A1) in view of Matheny (US 2003/0169154 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 14-25 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 14 and 20, the prior art of record, specifically Foster (US 2004/0196145 A1)  teaches a fire alarm addressable module, comprising; means for interfacing with an amplifier forming part of a voice alarm system; means for interfacing with a fire alarm loop along which data and power may be transmitted; a message store for storing one or more alarm messages; and means for interpreting signals received from the loop and for selecting an appropriate message for transmission from the message store (FIG. 1 fire alarm incorporating a fire alarm, para 26, FIG. 4, fire alarm loop monitor and interface 21, message store 22, decoder 23, para 19, control equipment for controlling transmission of power and data over the loop).
Prior art of record, Matheny (US 2003/0169154 A1) teaches an alert control system for use in an emergency response agency facility having at least two dispersed groups of personnel, a first such group designated for responding to a first type of emergency and a second such group designated for responding to a second type of emergency; the system comprising: a master control unit for receiving an alert command from a dispatch communications source and for generating zoned alert control signals in response to each such command; a plurality of remote modules for distribution to various locations throughout said facility (para 026, FIG. 4, fire alarm loop monitor, para 19, plurality of modules are provided and PA/VA functionality is required then a PA/VA switched /monitoring/routing matrix unit, para 30, switched on/off by microcomputer and program).
However, the prior arts of record fail to teach, make obvious, or suggest, a booster inserted in the middle of a loop transmission line connected in a loop, comprising: a switching circuit having a first switching position and a second switching position, upon the first switching position, a start side transmission line is connected to the input of the down signal boost circuit, and upon the second switching position, the input of the down signal boost circuit is connected to the terminal side transmission line, a first voltage detector that detects the line voltage of the start side transmission line; a second voltage detector that detects the line voltage of the terminal side transmission line; and a booster control unit for controlling the input / output switching circuit, upon a predetermined line voltage being detected by the first voltage detector and the second voltage detector, the input / output switching circuit 1s switched to the first switching position, and upon the predetermined line voltage is not detected by the first voltage detector and at the same time, the predetermined line voltage is detected by the second voltage detector, the input / output switching circuit is switched to the second switching position, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 14-25 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689